Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements FormS-3No.333-194187and FormS-8 No’s. 333-197325, 333-168834, 333-135076, 333-116930, 333-90045, 333-77943, 333-39396, and 333-67692 of our reports dated February 26, 2015, relating to the consolidated financial statements and schedule and the effectiveness of internal control over financial reporting of Autobytel Inc., appearing in this Annual Report (Form10-K) for the year ended December 31, 2014. /s/ Moss Adams LLP Los Angeles, CA February 26, 2015
